Acceptance Agreement of Commercial Bill
 
No. Changxing 2008 Rendui 1025


Applicant: Changxing Chisen Electric Co., Ltd.
License No.:330500400005429(1/1)
Legal Representative or Person in Charge: Xu Kecheng
Address: Changxing Ecnomic Development Zone
TEL:6267588
Acceptance Bank: China Bank Co., Ltd. Changxing Branch
Legal Representative or Person in Charge: Yao Beiyong
Adress: Changxing
TEL:60266438


The Applicant applies to the Acceptance Bank for commercial bill, and after
consultation, both parties hereby enter into this Agreement to evidence the
aforesaid.


Article 1. The Applicant issues 9 commercial bills total amount 20,000,000.00
yuan, RMB twenty million yuan.( see annex for the detail of acceptance bill)


Article 2. The Acceptance Applicant (hereinafter refer red to as the Applicant)
applies the abovesaid bill from the Acceptance Bank, and shall strictly comply
with of the Law of Bill of the Peoples Republic of China ,Measures for Payment
and Settlement of an Account , regulations and the following clauses:
I. The Applicant shall deposit the amount of the bill in its account opened in
the acceptance bank before the due date, Account No.:20742008093001
II. The Applicant shall deposit 50% of the face value of the acceptance bill,
RMB ten million yuan in the account specially used for security in the
acceptance bank as the acceptance security(Opening bank:Bank of China Changxing
Branch, Name: Changxing Chisen Electric Co., Ltd. Account No.:20742008093001
used for acceptance security of the payment for the bill. The Applicant shall
keep the account in special management. It could not draw money from the special
account without the written consent from the Acceptance Bank,. Both Parties
agrees that the security interest shall be calculated in accordance with the (c)
clause (subject to the corresponding rate of the Acceptant Bank on the date when
the security is deposit)
(a) Current deposit
(b) 3 months fixed deposit
(c) 6 months fixed deposit
3.The acceptance expense shall be charged according to 0.05% of face value and
shall be paid in a lump sum. The Acceptance Bank owns the right to deduct the
expense from the security account of the Applicant opened in it.
4. The Applicant shall pay exposure commitment fee according to 0.75% of the
10,000,00000 yuan, the balance between the face value amount and the acceptance
security before or on the due date of the acceptance bill, by transferring the
money into the account of the Acceptance Bank 99000405333001. The Acceptance
Bank has the right to deduct the exposure commitment fee directly from the
account which the Applicant opened in Acceptance Bank


--------------------------------------------------------------------------------



5.The Applicant entrusts the Acceptance Bank to print the bill in accordance
with the terms prescribed in Article 1 After system processing in the Acceptance
Bank. The Applicant is responsible for checking the bill and c hop on the bill.
Unpon the Applicant seals on the bill, it shall be deemed that the Applicant
issues the bill. The bill printed by the Acceptance Bank entrusted by the
Applicant has equal legal force as the bill drew by the Applicant in person.
6.The Applicant shall open Renminbi or foreign currency accounts in accordance
with the requirements of the Acceptance Bank, and accounting shall be made in
the account.
7. On the validity date of the bill, the Acceptance Bank can deduct the security
from the security account without notice in advance to the Applicant and deduct
from the accounting account the insufficient amount after the security amount is
deducted.
8. The Applicant shall pay all the expenses to the Acceptance Bank or to other
third party in connection with the implementation of the Agreement and shall be
liable for the losses to the Acceptance Bank caused by the Applicant’s breach of
the Agreement.
9. In any cases as following, the Acceptance Bank has the right to cancel the
agreement unilaterally or terminate or call for due date wholly or in part prior
to the validity date and require the Applicant to pay the bill in advance.:
(1)The Applicant makes false statement or fails to keep promise in Article 3;
(2)The Applicant breaches other Articles of the Agreement;
(3)The sponsor breaches the Agreement or breaches other Agreement with the
Acceptance Bank.


Article 3 Statement of Guarantee
The Applicant states that:
(1)It is a legal person subject to the law of People’s Republic of China, owning
the right to conduct business with necessary rights and authority and has legal
right to treat its assets.;
(2)It signs and implements this Agreement on its true willing with legal and
valid authority in accordance with its Article of Associate and regulations upon
without infringements of other agreement, contract or other legal documents
(3)The Applicant guarantees that the materials and documents are accurate,
authentic, complete and effective.
The Applicant guarantees that:
(1) It shall comply with the Law of Bill of the Peoples Republic of China
,Measures for Payment and Settlement of an Account , regulations and the clauses
in the Agreement
(2)  The Bill in this Agreement is based on legal business , and it shall bear
all the responsibility of the legality


--------------------------------------------------------------------------------



(3)  It shall provide information in accordance with the requirements of the
Acceptance Bank including but not limited to information or materials on its
operation, financial report, statement and shall be responsible for the veracity
,authenticity and validity of the information.


Article 4 Disclosure of the Affiliates and Affiliate Business
The two Parties agrees the (1) clause

 
(1)
The Applicant is not listed in the Group Customer Credit-committing Risks in
Commercial Banks.



Article 5 Guarantee
The acceptance security of the payable amount shall be made in the (1) (2)
forms:
(1)Zhejiang Changxing Chisen New Light Source Co., Ltd provides the jointly
liability guarantee, signing Maximum Guarantee Agreement No. Changxing 2008
Renbao 034; Xu Kecheng provides the jointly liability guarantee, signing the
Maximum Guarantee Agreement No. Changxing 2008 Renbao 035
(2) Changxing Chisen Electrics Co., Ltd provides montage guarantee, signing
Maximum Montage Agreement No. Changxing 2008 Rendi 021, No. Changxing 2008 Rendi
022


Article 6 Any dispute in connection with the implementation of the Agreement
shall be settled by negotiation. If the dispute cannot be settled, it shall be
solved in the (2) method:
(2) Bring lawsuit before the People’s Court with jurisdiction right.


During the period of settlement, the other clauses shall be implemented in case
that the dispute does not influence the implementation of other clauses,.


Article 7 The Agreement shall come into force once after being signed and sealed
by the legal representatives or entrusted person.
The Agreement is made in duplicate with the Applicant and the Acceptance Bank
holding one origin with equal legal force.


Applicant: Changxing Chisen Electric Co., Ltd. (seal)
Legal Representative or Person in Charge: /s/ Xu Kecheng (signature)
Date: September 18th, 2008


Acceptance Bank: China Bank Co., Ltd. Changxing Branch (seal)
Legal Representative or Person in Charge: /s/ Yao Beiyong (signature)
Date: September 18th, 2008


--------------------------------------------------------------------------------



Description of Bank Acceptance Draft


Drawer’s Name
 
Drawer’s Account
 
Paying Bank
 
Bank No.
 
Changxing Chisen Electric Co., Ltd.
 
20742008093001
 
 
 
China Construction Bank
Changxing Branch
 
45334
 
Drawer’s Information
 
 
 
Amount
 
Date
Drawn
 
Due Date
 
Order
 
Company Name
 
Account No.
 
Opening Bank
 
Bank
No.
 
1
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
2
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
3
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
4
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
5
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
6
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
7
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
8
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
9
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
10
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
11
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
12
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
13
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB1,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
14
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB2,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
15
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
RMB2,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
16
 
Jiangsu Xiangfa Battery Co., Ltd.
 
32001728036052502278
 
China Construction Bank Xuyu Branch
 
 
 
 
RMB10,000,000.00
 
Sept. 19, 2008
 
March 19, 2009
 
Total
RMB20,000,000.00 (in words: twenty million Yuan Renminbi)

 
Acceptance Bank (seal): China Construction Bank Changxing Branch
 
Signature:
 
Applicant (seal): Changxing Chisen Electric Co., Ltd.
 
Signature: Xu Kecheng


--------------------------------------------------------------------------------


 